Peck, J.,
delivered the opinion of the court:
James B. McElhose states that he is a subject of the kingdom of Great Britain and Ireland, and that he has never at any time participated in rebellion by bearing arms, or otherwise in any way given aid or comfort to the rebellion. He claims the proceeds of 33 bales of upland and 6 bales of sea-island cotton, which he alleges were owned by him and held in the city of Charleston, South Carolina, before and at the time that city was captured from the rebels by the forces of the United States.
His claim will be sustained to the extent of 18 bales of upland and 3 bales of sea-island cotton. The residue of his claim is not recognized.
The registration report from the War Department shows that 36 bales of upland and 3 bales of sea-island cotton, belonging to claimant, were seized and taken from him. The proceeds of this cotton- are now in the treasury. It appears, however, that 15 bales of the upland cotton were bought by claimant three days before the federal forces occupied the city. For these bales we do not authorize a judgment. On being interrogated whether the persons of whom he bought these 15 bales were blockade-runners or not, he naively replies that he cannot tell “ what you call rebels,” and seems to think his shell of neutrality will protect his cotton, no matter how or when acquired. This claimant had money, but had not any occupation, and seems to have been speculating upon the chances of war. This claimant was excessively neutral, and, judging from the extent of his knowledge from his own words in political matters, he was strangely ignorant, for he says in his testimony, “ I cannot tell what you 'call rebels. T cannot distinguish.” “I cannot say about men being rebels or not. I know nothing about American political affairs.” He does admit, however, some slight knowledge of the difference between a rebel and a patriot, because he believes that Cocking, of whom he bought some of the cotton, was at some time in the rebel army, since he saw him wear a confederate uniform. But his adventure in these 15 bales of cotton, notwithstanding his neutrality, will not avail him. The act of Congress was designed to ameliorate the rigors of war; but we do not think that Congress intended that those who had no sympathy with the Union should speculate more than others upon its clemency, and profit themselves by saving to rebels, in the purchase of their goods, what would otherwise have become spoils of the vanquished belonging to the victors. Had this cotton remained with the persons of whom *242this claimant purchased, it would have been captured, and its former-owners would not have presumed to ask its proceeds. We do not think that property acquired as this was, after the fall of Charleston was made certain, should be paid for.
Inasmuch as the claimant did not give aid and comfort to the rebellion, he will receive an order for the proceeds of 18 bales of upland cotton, valued at #2,361 60, and 3 bales of sea-island cotton, valued at $712 92, making the aggregate sum of #3,074 52, and we so direct.